Investor Update January 2008 2 Statements contained in this presentation, which are not historical facts, are forward-looking statements, as the term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which can cause actual results to differ materially from those currently anticipated, due to a number of factors, which include, but are not limited to, unfavorable changes in the apartment market, changing economic conditions, the impact of competition, acquisitions which may not achieve anticipated results and other risk factors discussed in documents filed with the Securities and Exchange Commission from time to time including the Company’s Annual Report on Form 10-K and the Company’s Quarterly Report on Form 10-Q.The statements in this presentation are made based upon information currently known to management and the company assumes no obligation to update or revise any of its forward-looking statements. Safe Harbor Disclosure 3 •Experienced Public Company –IPO January 1994 –Exclusively multifamily –$2.6billion total capitalization •High Quality Portfolio –Sunbelt - High Growth region focus –137 communities; 40,248 units –High quality portfolio (avg age 14 yrs) •Strong Balance Sheet –Debt/market cap 48% (sector median 50%) –Growth capacity –Strong dividend payout ratio •Experienced Management –Strong record of value creation –Stable, proven management team –Strong board of directors •Top Tier Performer For Shareholders –2007:Third best performer (out of twelve) –Last 5 years:Second best performer –Since IPO:Third best performer Strong Public Company Platform 4 National MSA Average 1.20% Sunbelt Region MSA Average 1.77% Employment Growth Projections ’07 - ’11 Annual Compounded Growth Rates “Echo Boom” Households:Top Ten Gainers Based on Annual Percent Gain Source:Economy.com andRREEF Research Las Vegas Riverside Phoenix Dallas Austin Houston Atlanta Orlando West Palm Beach Ft. Lauderdale Focus on High Growth Region •Positive demographic flows •Positive migration, immigration flows •Low business/living costs •Pro-business regulatory environment •Good access to global markets •Increasing port of entry for imports •Good transportation infrastructure •Access to skilled labor •Diversified industrial base withstrong exposure to –Financial industries –Health/education –Global trade –Leisure travel –High tech 5 National MSA Average 1.20% Sunbelt Region MSA Average 1.77% MAA Markets MSA Average 1.78% Employment Growth Projections ’07 - ’11 Annual Compounded Growth Rates MAA Markets Well Positioned in High Growth Region •MAA is uniquely positioned to capturethe strong fundamentals opportunityof the high growth region •Diversified in different market tiersacross the region drives opportunityto capture strong performance profileof the region with less volatility •Market diversity provides lessexposure to over-building pressure •Positioned in 7 of the top 10 projectedU.S. job growth markets through 2015 •MAA portfolio is more “recessionresistant” than most apartment REITportfolios 6 Focus on High-Potential Sub-Markets •Positioned in sub-markets with the most rapid growth inhouseholds and household income •Low business/living costs are a key driver of growth •High portfolio quality –Comparative ARU metric within sector is a function of regionalfocus and not asset quality •Less exposure to competition –Limited new apartment supply for next few years –Located in markets and sub-markets with limited condoreversion exposure (main condo exposure is in urban/waterfrontareas, while MAA is primarily suburban) –Limited exposure to single family rentals (these are primarilyconcentrated in markets where MAA has limited/no investment,such as Las Vegas, Phoenix, S. California, etc.) 7 Robust External Growth Platform •Acquisitions –Extensive network –High deal flow –Competitive advantage •Fund Management –Value add investments –Monetize platform value –Higher return capital deployment •New Development/Lease-Up –Unique value add opportunities –Attractive returns –Improved deal flow opportunities 8 Portfolio Age Units owned Post 10 19,222 Camden 10 53,502 Mid-America 14 40,036 Avalon Bay 14 40,051 Colonial 15 31,172 BRE 15 22,681 Associated Estates 16 14,500 Equity Residential 17 147,320 Aimco 30 132,390 United Dominion 22 70,992 Essex 25 24,410 Home 36 38,209 Average 18 Source: Green Street MAA’s portfolio is newer than the sector average. Steady growth and recycling efforts continue to position MAA’s portfolio as one of the younger portfolios in the sector; solid long-term upside potential. High Quality Portfolio 9 MRI Web Portal Lease Revenue Optimizer Collections Management Resident Screening Utilities Management Unit Interior Renovation Lease Expiration Mgmt On-line Resident Solutions Rent and Fee Management Unit Turn Management Collection Agency Integration; real-time Delinquency reporting Integrated credit scoring and background screening; real-time processing Utility billing company integration; vacant utility real-time cut-off Detailed tracking of improvements by unit; real time price monitoring Automated guidance for optimum monthly, weekly and daily scheduling On-line leasing, internet response center, payment processing, work orders Yield management; automated bill-up of fees and charges Automated tracking and monitoring of move-out, get ready, show and move-in Training and Procedures 24/7 training availability; high degree of control; on-line procedures Sophisticated Operating Platform •Significant re-tooling ofthe operating platformover the last four years •Innovative solutions forkey processes –Payment processing –Utility billing integration –Collections integration –Yield management –Lease expiration mgmt –Unit turn management –Auto utility transfer •Other new initiatives tobe implemented –Auto fee assessment –Robust inventory mgmt –Full web-based leasing 10 Internal Rates of Return to equity from investments… through the full value creation cycle… have averaged 19.5%* *Un-leveraged: 12.8% Proven Value Creation •With extensive investment andoperating experience in theregion, track record supports anability to create value forshareholders that is competitivewith strategies focused on otherregions or national platforms •A disciplined capital deployment program, with regionalcompetitive advantages,is key •An aggressive and sophisticatedoperating platform, with regionalcompetitive advantages, is key •Established record of ability toexit investments in a disciplinedfashion and on an attractive basis 11 MAA 7.4% CLP 7.1% HME 7.2% ESS 7.0% BRE 6.8% UDR 6.8% AIV 6.5% EQR 6.4% AEC 6.3% CPT 6.0% PPS 5.1% AVB N/A Return on Invested Capital Trailing 12 Month EBITDA/Total Assets, Gross of Depreciation Morgan Stanley, Weekly Statistical Summary, 1/2/08 5 Year 10 Year ESS 18.5% 16.4% AVB 24.1% 14.7% MAA 18.6% 12.6% HME 11.7% 12.3% UDR 9.7% 11.2% CPT 13.4% 11.2% BRE 10.6% 9.7% EQR 13.7% 9.8% CLP 3.8% 7.5% AIV 6.6% 7.0% PPS 13.7% 5.3% AEC 15.0% 0.5% Total Shareholder Returns Morgan Stanley, Weekly Statistical Summary, 1/2/08 A solid record of generating value and competitive long-term investment returns to capital… Proven Value Creation 12 Strong Q3 Results Over the last five years changes made to portfolio allocation, operating platform capabilities and improvement in balance sheet strength have resulted in a more robust performance platform FFO Per Share Dividend Per Share Competitive Performance •11% increase in FFO •Same Store NOI up 7.1% •Same Store revenues up 4.2% •Physical occupancy up 0.6%; 96.4% •Leasing traffic up 10% •New move-ins up 6% •Same store concessions down 26% •Effective pricing up 3.4% •Fixed charge coverage record; 2.3 •Move outs to home buying down •High-quality, recurring earnings 13 Competitive Performance •Fundamentals are solid; guidance issued with Q3 results –Q4 •Mid-point of FFO range at $0.91, (11% + over Q4 07) •Same store NOI growth of 7% - 8% –2007 •Mid-point of FFO range at $2.53, up 6% over prior year •Same store NOI growth for 2007 of 5 ½% to 6% compares to 2006at 6.4% –2008 guidance anticipated in early February: •Modestly moderating fundamentals •Supply/competitive environment remains attractive •Attractive interest rate environment •Debt refinancings almost FFO-neutral (note Pref. H) •Accretive growth opportunities (JV, redevelopment, etc.) –Dividend raised to $0.615 ($2.46 annual rate) as of 1-31-08 14 Supply-Threatened Markets* Number of MAA Communities DC/VA area 0 S Cal/InlandEmpire 0 Miami 0 Ft Lauderdale 1 Orlando 1 Tampa 4 Las Vegas 0 Phoenix 1 Total (out of 137) 7 *from condos and single-family housing MAA has less exposure to those markets expected to suffer from excess condo and single-family productencroaching on the rental housing market Competitive Performance •Supply/Demand parity in 08/09 isprojected in MAA markets •Effective rent increases of 3.5% -4% are projected •Moderate new supply due to highconstruction costs and marketconcerns •MAA has limited exposure tomarkets with current supplyconcerns from condos and single-family housing 15 The change in the mortgage environment is likely to generate a positive influence on the demand for apartment rentals Mid-America’s geographic footprint and market profile establish a potentially unique position to benefit from the collapse of the single-family housing market. Upside Performance Opportunity •Home ownership peaked in ’05 at 69% •Long-term historical average is 64% •Encouraged by easy credit and expectationsof price inflation •Mortgage volume expected to shrink 35% assub-prime and Alt-A markets decline, andconventional mortgages are more strictlyunderwritten •Reduced inflation of home prices makes home-ownership less attractive •A reversion of US home ownership to long-term normal levels will drive 5 millionhouseholds back to rental housing…ultimatelybenefiting the apartment industry 16 Move outs to buy a home declined by 300 basis points in Q3; lowest level since 2001 •“Back Door” Benefit –Lower turnover –Lower vacancy loss –Lower turn expenses Upside Performance Opportunity •“Front Door” Benefit –Increased traffic –Higher occupancy –Pricing opportunity 17 Before average rent $852 Park Estate, Memphis. Case Study - Just over 60% of units redeveloped at an investment of $8K per unit; >30% IRR After average rent $1,123 Property Redevelopment 18 Property Redevelopment Upside •Up to 20,000 units to beredeveloped at roughly $5,000per unit •Based on current performance,expect to capture an average13% un-leveraged IRR •3,000 units to be completed byDecember 2007; 3,000 unitsplanned in 2008 •Significant opportunity to drivehigher internal growth •Annual FFO potential of $0.20 +per share by 2009 •Enhancing quality/condition ofupgraded apartments shouldalso improve their cap ratevalue by roughly 25 bps leadingto $2.50 in incremental valueper share 19 Value Creation Plan NPV/shareof valuecreated $150 MM/year of 100%-ownedacquisitions $1.25 $150 MM/year of Fund I acquisitions $0.90 $50 MM/year of development $1.25 $15 MM/year of redevelopment $0.40 Redevelopment benefit on portfolioquality (25 bp on cap rate) $1.50 Total per share impact $5.30 MAA’s disciplined growth plan is expected to add to value per share* from five sources *NPV of five-year plan discounted at cost of equity Value of Growth Platform 20 Debt + Preferred/Entity Value Dividend ’07E AFFO Payout Ratio Construction In Process/Entity Value Source:Morgan Stanley Weekly Statistical Supplement, 1-2-08 Attractive Investment Opportunity •Strong Balance Sheet •Lower Risk Growth Strategy •Competitive Capacity to SupportGrowth •Competitive Position to SupportDividend Growth •86% of Debt is Fixed, Swapped orHedged 21 Attractive Investment Opportunity •Competitive Operating Results –More robust market profile –Improved operating platform •Superior FFO Results –Steady growth –Disciplined investment protocols 22 FFO Multiple Source: Morgan Stanley 1-2-08 Attractive Investment Opportunity •Significant discount to average sector pricing •Spread between high-barrier and significant development platformsis too large, especially when considering relative risks •MAA’s comparative record of long-term value creation andperformance for shareholders supports higher relative pricing •Near-term performance prospects also supports higher relativepricing •Achieving sector average pricing drives 18% upside opportunity 23 Attractive Investment Opportunity üProven Public Company Platform üPortfolio Well Positioned üStrong Operating Platform üDisciplined Capital Allocation üSolid Balance Sheet üStrong Coverage Ratios üAttractive Investment üProven Performer for Shareholders End of Presentation
